Title: To Benjamin Franklin from Samuel W. Stockton, 21 October 1778
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
Frankfurt on the Maine Octr. 21st. 1778.
From your kind permission given when I had the honor of seeing you last, I take the liberty of requesting your care of a letter for me, which my worthy friend Mr. Dumas of the Hague writes me, came to his address, and which he enclosed to the Plenipotentiaries &c. at Passy, a day or two before I left Paris, supposing it would find me there. I shall be much indebted for your enquiry respecting it, and when received for your trouble in forwarding it under cover to Mesrs. Frederick Gontard & Fils Banquiers a Frankfort sur le Maine.
Mr. Dumas also writes, that, by a ship arrived at Bourdeaux, it is said, Rhodes-island is taken and the B. troops there are made prisoners; I pray God you may speedily receive an authentic confirmation of this important news.
Private letters from Paris received by a banker in this city also say that The Court of Spain had resolved on taking an immediate and open part in favor of Am——a, you best know if there is any foundation for it.
In the English papers of the 6th, 8th and instant, which perhaps you have not yet seen, there are ministerial paragraphs declaring the great discontent that prevail in France on account of the late captures, against Monsieur Sar——e and yourself, who, they say, are looked upon as the chief causes of the war, and they give out that you were obliged to take refuge at Ver[saille]s to avoid the resentment of the mob. Your popularity in F—— is too well known to suffer such fabrications to meet with the least credit, or to give uneasiness to any of your friends. I have the honor to be, with the higest respect and esteem Sir Your most obliged and most obedient Servant
Saml. W. Stockton.
  
Addressed: The Honorable / Benjamin Franklin Esqr. / Minister Plenipotentiary / for the United States of America / a Passy / pres Paris. / au soin du Monsr. Bethman
Endorsed: Mr Stockton
Notation: Oct. 21. 1778.
